DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings (Figures 1-28) are objected to as failing to comply with 37 CFR 1.84(p) (4) because there is no present reference character number for label “Secure Processor” in the drawings of Figure 1.
	In Figure 2, because there is the same reference character number used for multiple different labels such as reference character number 208 is used for “Transaction A1-AN”, “Hash A and Transaction B1-BN” and “Hash B and Transactions C1 –CN”. Examiner suggest using annotations such as 208-1, 208-2, etc. to differentiate each label.
In Figure 4, because there is no present reference character number for label “Secure Processor”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 1, 11, and 13-19 are objected to because of the following informalities:

In regards to Claim 1 and 11, the applicant recites the limitation “a remote device”, this is unclear because a remote device was already recited previously in independent claim 1. This creates confusion if a remote device is a new embodiment or is referring to the same remote device already recited earlier in the claims. The specification state in Par. (0027) “First processor may be or include a cryptographic evaluator as described below in further detail. [0027]    Still referring to FIG. 1, evaluating device 104 may be communicatively connected to one or more remote devices 108. Evaluating device 104 may be designed and configured to perform any method step or steps as disclosed herein; as a non-limiting example, evaluating device 104 may be designed and configured to receive at least a communication from a first remote device 112, determine an identity of the first remote device 112”. Therefore it will be broadly and reasonably interpreted that a remote device is referring to the same remote device recited earlier in the claims. Examiner suggest using the phrase “the” in front of remote device to display consistent claim language and avoid confusion. Appropriate correction is required.

In regards to Claims 13-19, claims 13-19 are system claims that have dependency on independent claim 1 which is a method claim. This is improper dependency as dependent system claims cannot be dependent on a method claim. Examiner suggest amending the claims 13-19 to be dependent on independent system claim 11 otherwise appropriate correction is required.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 





Claims 1 and 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 16, and 26 of copending U.S Application No. 16, 539, 566. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious variations of the same invention (i.e. see table below)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant application

Co-Pending Application 



U.S Application No. 16, 884, 273
U.S Application No. 16, 539, 566
Claim 1: 

A method of assigning a confidence level 
to a remote device as a function of temporal attributes, the method comprising:


 







receiving, at an evaluating device, at least a communication identifying a remote device; 



determining, by the evaluating device, at least a temporal attribute of the at least a communication; and









 


assigning, by the evaluating device, a first confidence level to the remote device as a function of the at least a temporal attribute.

Claim 1: 

A method of determining a confidence level associated with a device, the method comprising: 


receiving, by an evaluating device, at least a communication from a first remote device; 


determining, by the evaluating device, an identity of the first remote device as a function of the at least a communication; 

comparing, by the evaluating device, an identifier from the first remote device to at least a digitally signed assertion incorporated in a temporally sequential listing; 

calculating, by the evaluating device, at least a heuristic of trust as a function of the at least a communication and the identity; 



assigning, by the evaluating device, a first confidence level to the first remote device as a function of the at least a heuristic of trust;
(Claim: 16 “The method of claim 1, wherein calculating the at least a heuristic of trust further comprises: determining a most recent time of past interaction; and calculating the at least a heuristic of trust as a function of the most recent time of past interaction.)



 and assigning, by the evaluating device, an access right as a function of the first confidence level.

(Claim: 16 “The method of claim 1, wherein calculating the at least a heuristic of trust further comprises: determining a most recent time of past interaction; and calculating the at least a heuristic of trust as a function of the most recent time of past interaction.)



Claim 11:

A system for assigning a confidence level to a remote device as a function of temporal attributes, the system comprising:

 







an evaluating device communicatively connected to a plurality of remote devices, the evaluating device designed and configured to receive at least a communication identifying a remote device, 



determine at least a temporal attribute of the at least a communication, and 




















assign a first confidence level to the remote device as a function of the at least a temporal attribute and the at least a communication.



Claim 26:

A system for determining a confidence level associated with a, the system including: 

an evaluating device communicatively connected to a network, the evaluating device designed and configured to receive at least a communication from a first remote device, 



determine an identity of the first remote device as a function of the at least a communication, 
(Claim: 16 “The method of claim 1, wherein calculating the at least a heuristic of trust further comprises: determining a most recent time of past interaction; and calculating the at least a heuristic of trust as a function of the most recent time of past interaction.)



compare an identifier from the first remote device to at least a digitally signed assertion incorporated in a temporally sequential listing, 

calculate at least a heuristic of trust as a function of the at least a communication and the identity, 

assign a first confidence level to the first remote device as a function of the at least a heuristic of trust, 
(Claim: 16 “The method of claim 1, wherein calculating the at least a heuristic of trust further comprises: determining a most recent time of past interaction; and calculating the at least a heuristic of trust as a function of the most recent time of past interaction.)



and assign an access right as a function of the first confidence level.

(Claim: 16 “The method of claim 1, wherein calculating the at least a heuristic of trust further comprises: determining a most recent time of past interaction; and calculating the at least a heuristic of trust as a function of the most recent time of past interaction.)




Claims 1 and 11 of the instant application are equivalent to the co-pending application 16,539,566. Independent claims 1 and 11 of the instant application recite similar limitations to claims 1 and 26 of the co-pending application. However, where the instant application and co-pending application differ is the limitation “at least a temporal attribute”. This limitation is taught in claim 16 that teaches a determination of a time or recent time of the interaction that fully describes the temporal attribute recited in claims 1 and 11. Therefore claims 1, 16 and 26 of the co-pending application teach all the limitations taught in claims 1 and 11 of the instant application and are thereby rejected under those merits.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3, 8, 11-13 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatenable by Sheller et al. (U.S Pub. No. 20140366111, hereinafter referred to as “Sheller”)

In regards to Claim 1, Sheller teaches a method of assigning a confidence level to a remote device as a function of temporal attributes, the method comprising: (Par. (0024) “CACM 108 may then be configured to determine the confidence score, as described herein and to provide the confidence score to the remote communication partner 106a. The remote communication partner 106a may assign a confidence level to a remote device (provide a confidence score to a remote communication partner)), (Par. (0054) “The ACSM 130 is configured to determine the confidence score as a function of time for a duration of a session. The initial confidence score corresponds to the start of the session. Since the initial confidence score is determined in response to an initial authentication, the initial confidence score may typically be a maximum for the session”; confidence level (confidence score) as a function of temporal attributes (as a function of time))(Examiner notes: in the instant application on Par. (0120) the specifications state that a temporal attribute includes a relative or absolute time, date, timestamp etc., therefore it will be broadly and reasonably interpreted as such))
receiving, at an evaluating device, at least a communication identifying a remote device; (Figure 1 labels 106a, 102; evaluating device (102) receiving communication from first remote device (106a)), (Par. (0024) “For example, when a communication session is established between user device 102 and, e.g., remote communication partner 106a via network 104, user device 102 may be configured to attest to the remote communication partner 106a”; communication between evaluating device (102) and first remote device (106a) as its being identified (attested). (Par. (0017) “Communication circuitry 152 is configured to communicate, wired and/or wirelessly, with user device 102”; first remote device (communication circuitry in remote device) sends communication to evaluating device (user device)), (Par. (0046) “user devices including computing devices, physical environment, information captured from other information useful in identifying a specific user or predicting an activity of the specific user (collectively "context information").”; identifying a remote device (identifying a specific user))
determining, by the evaluating device, at least a temporal attribute of the at least a communication; and (Figure 1 labels 102 and 130; evaluating device (user device 102) with ACSM 130)), (Par. (0051) “ACSM parameters may include parameters relating an initial authentication method and an initial confidence score, parameters associated with adjusting the confidence score 134 based, at least in part, on the expectations of user presence over time, e.g., if presence data is not available, parameters associated with adjusting confidence score based, at least in part, on presence data, durations of time intervals between updates, parameters associated with adjusting the confidence score 134 based, at least in part, on context information available”; ACSM corresponding to temporal attribute (presence over time, durations of time intervals)), (Par. (0054-0055) “   The ACSM 130 is configured to determine the confidence score as a function of time for a duration of a session. The initial confidence score corresponds to the start of the session [..] The confidence score may be determined at regular and/or non-regular intervals. For example, Watchdog (i.e., safety-net) type updates may occur at generally regular time interval, based, at least in part,”; determining (determine) by the evaluating device (ACSM of the user device) a temporal attribute (function of time) of at least a communication (session))
assigning, by the evaluating device, a first confidence level to the remote device as a function of the at least a temporal attribute. (Par. (0024) “CACM 108 confidence level (score assigned (provided) to first remote device (remote communication partner), (Par. (0054) “the confidence score as a function of time for a duration of a session. The initial confidence score corresponds to the start of the session. Since the initial confidence score is determined in response to an initial authentication, the initial confidence score may typically be a maximum for the session”; confidence level as a function of at least a temporal attribute (confidence score as a function of time)).

In regards to Claim 2, Sheller further teaches the method of claim 1, wherein: 
the at least a communication further comprises at least a secure timestamp; and (Par. (0055-0057)” The confidence score may be determined at regular and/or non-regular intervals. For example, Watchdog (i.e., safety-net) type updates may occur at generally regular time interval, based, at least in part, on configuration  [..] user re-authenticates. A rate of decay (i.e., slope of confidence score waveform) may depend on a magnitude of a time interval between the initial authentication and a current time and may be generally nonlinear (e.g., may be a polynomial).”; secure timestamp (time intervals corresponding to authentication))
determining the at least a temporal attribute of the at least a communication further comprises determining the at least a temporal attribute as a function of the at least a secure timestamp. (Par. (0083) “For confidence value(s) configured to adjust the slope of the confidence score waveform, e.g., based on human presence data, the magnitude(s) of the confidence value(s) may be based, at least in part, on a time duration since the last authentication. For example, relatively longer time intervals may correspond to relatively smaller confidence values. Parameters associated with the relationships between characteristics of the presence data and the time intervals to the confidence value determinations may be included in the CACM data 136”; determining a temporal attribute (determination of time corresponding to confidence score/values) of at least a secure timestamp(time intervals)), (Par. (0054) “the confidence score as a function of time for a duration of a session. The initial confidence score corresponds to the start of the session. Since the initial confidence score is determined in response to an initial authentication, the initial confidence score may typically be a maximum for the session.”; temporal attribute as a function (function of time)


In regards to Claim 3, Sheller further teaches the method of claim 1, wherein determining the at least a temporal attribute of the at least a communication further comprises determining a degree of recency of the at least a communication. (Par. (0057) “confidence score based on an expectation of specific user presence may be configured to decay from its initial value until the specific user re-authenticates. A rate of decay (i.e., slope of confidence score waveform) may depend on a magnitude of a time interval between the initial authentication and a current time and may be generally nonlinear (e.g., may be a polynomial). Parameters associated with a confidence score waveform-based expectation of specific user presence may be included in CACM data 136 (e.g., polynomial coefficients). For example, the rate of decay may be relatively smaller relatively near the initial authentication and may increase as time goes on. This variation in decay rate may be based on an assumption that a user is more likely to be using the user device soon after initial authentication as compared to a time relatively more distant from the initial authentication.”; temporal attribute (time intervals) determining a degree of recency (magnitude of time intervals between initial and current time; user using user device soon after initial authentication compared to a time), (Examiner notes: In the instant application on Par. (0092) recency is describe as a threshold of freshness. Therefore it will be broadly and reasonably interpreted that degree of recency is referring a time that is most fresh or closer to the initial authentication or user of the device)

In regards to Claim 8, Sheller further teaches the method of claim 1, wherein assigning the first confidence level further comprises: (Par. (0024) “CACM 108 may then be configured to determine the confidence score, as described herein and to provide the confidence score to the remote communication partner 106a.”; assigning the first confidence level (providing the confidence score))
 comparing the at least a temporal attribute to a threshold; (Par. (0054) “to determine the confidence score as a function of time for a duration of a session. The initial confidence score corresponds to the start of the session.”; temporal attribute (function of time) corresponding to confidence score)), (Par. (0063) “confidence score associated with the factor, confidence requirements (e.g., current confidence score and its relationship to any confidence score thresholds), user interaction requirements (e.g., whether user participation is required) and/or success rate of factors (e.g., based on context and/or historical data).”; comparing temporal attribute to a threshold (current confidence score with time and its relationship to any confidence score threshold)), (Par. (0057) “that a user is more likely to be using the user device soon after initial authentication as compared to a time relatively more distant from the initial authentication.”; comparing temporal attribute ( compared to a time)), (Par. (0024) “CACM 108 may then be configured to determine the confidence score, as described herein and to provide the confidence score to the remote communication partner 106a.”; confidence level (score assigned (provided) to first remote device (remote communication partner), (Par. (0071-0073) “Selecting active factors may be avoided for confidence scores above the confidence score power threshold. Since confidence scores above the confidence score power threshold are relatively high indicating relatively high confidence that the specific (i.e., authenticated) user is present, user participation may be avoided. User experience may thus be enhanced. [..] for confidence scores below the confidence score power threshold, the presence data (e.g., sensor) low power constraint may be relaxed and factors that may consume more than low power but are configured to relatively more significantly impact the confidence score may be selected [..] the confidence score power threshold and the end session threshold. The active factor threshold is configured to delineate confidence scores high enough to avoid requesting user participation and confidence scores where user participation may be warranted to avoid session closure. For confidence scores below the active factor threshold,”; comparing temporal attribute (confidence score corresponding to time) to a threshold(confidence scores above threshold and confidence score below the threshold being compared in regards to the session ))
and assigning the first confidence level to the remote device as a function of the comparison. (Par. (0057) “A confidence score based on an expectation of specific user presence may be configured to decay from its initial value until the specific user re-authenticates. A rate of decay (i.e., slope of confidence score waveform) may depend on a magnitude of a time interval between the initial authentication and a current time [..] as compared to a time relatively more distant from the initial authentication.”; first confidence level as a function of the comparison ( confidence score corresponding to the comparison of time (compared to a time)), (Par. (0024) “CACM 108 may then be configured to determine the confidence score, as described herein and to provide the confidence score to the remote communication partner 106a.”; confidence level (score assigned (provided) to remote device (remote communication partner)), (Par. (0059-0060) “to determine the confidence score as a function of time for the duration of the session, beginning with the initial authentication. In the absence of presence data, the ACSM 130 may maintain this confidence score waveform for the duration of the session based on the expectation of specific user presence [..] to receive one or more confidence values from PSDM 132 and to adjust the current confidence score and/or one or more characteristics of the confidence score waveform based, at least in part, on the confidence value(s). For example, if the PSDM 132 selects an active factor, e.g., an active sensor, and the specific user successfully re-authenticates, the confidence value may correspond to a step increase in the confidence score.”; assigning a first confidence score (confidence scores corresponding to time that is compared is received)) 

In regards to Claim 11, claim 11 is a system claim that recites similar limitation to independent claim 1 and the teachings of Sheller address all the limitations discussed in claim 1 and are thereby rejected under the same grounds. 

In regards to Claim 12, claim 12 is a system claim that recites similar limitation to dependent claim 2 and the teachings of Sheller address all the limitations discussed in claim 2 and are thereby rejected under the same grounds. 

In regards to Claim 13, claim 13 is a system claim that recites similar limitation to dependent claim 3 and the teachings of Sheller address all the limitations discussed in claim 3 and are thereby rejected under the same grounds. 

In regards to Claim 18, claim 18 is a system claim that recites similar limitation to dependent claim 8 and the teachings of Sheller address all the limitations discussed in claim 8 and are thereby rejected under the same grounds. 



Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4 and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheller et al. (U.S Pub. No. 20140366111, hereinafter referred to as “Sheller”) in further view of Bessiere et al. (U.S Pub. No. 20180349371, hereinafter referred to as “Bessiere”)

In regards to Claim 4, Sheller does not explicitly teach the method of claim 1, wherein: the at least a communication further comprises a plurality of communications; and the at least a temporal attribute further comprises at least an aggregate attribute of the plurality of communications.
Wherein Bessiere teaches the method of claim 1, wherein:  the at least a communication further comprises a plurality of communications; and (Par. (0026) “Communications circuitry 114 may be provided to allow device 100 to communicate with one or more other electronic devices”; communication comprises plurality of communications (communicate with one or more electronic devices))
the at least a temporal attribute further comprises at least an aggregate attribute of the plurality of communications. (Par. (0034) “Captured metadata 315 may include any suitable metadata that may be generated by or associated with characteristics of the capture device that captured the associated media content 310 (e.g., by camera input component 108h and/or any other suitable component(s) of device 100 or by any suitable component(s) of any other suitable media capture device (e.g., server 50)) at the time that such media content is captured. Examples of capture metadata 315 may include, but are not limited to, date and time of media content capture (e.g., based on a clock of device 100), location of media content capture (e.g., based on GPS or any other location service of device 100),”; temporal attribute (time of media content capture)), (Par. (0038) “user metadata 340 and/or other derived metadata 325 for any MCP or collection of MCPs may be analyzed with or without any contextual data in order to associate an MCP with any suitable derived time metadata 332 that may be indicative of one or more time quantifications (e.g., weekday, season, etc.) and/or one or more time event designations (e.g., holiday, Halloween, etc.) and/or the like that may enable the MCP to be grouped with other MCPs”; aggregate attribute ( time corresponding to a combination of time quantifications and time event designations that is part of a group or collection)), (Figure 4 labels 406, 418, 438, 440; temporal attribute comprises at least an aggregate attribute (time corresponding to a combination or group of times (time date 1, time date 2 etc.)), (Par. (0039) “Time metadata may refer to a time that may be associated with one or more media content items (e.g., a timestamp associated with a media content item, a time at which the media content item was captured or otherwise generated, a time at which the media content item was a time at which the media content item was stored, a time at which the media content item was transmitted, a time at which the media content item was received”; temporal attribute (timestamp) comprises aggregate attribute (time at which media modified, time at which media stored etc.))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bessiere within the teachings of Sheller because of the analogous concept of temporal attributes or time corresponding to the verification of data. Bessiere includes a plurality of communications and a temporal attribute that includes an aggregated attribute of the plurality of communications. This is significant because by including in the timestamp or time component that is verified an aggregation, combination or group of attributes or values permit based trust system can achieve more effective and efficient verification process by only corresponding the combination of time or timestamps to the accurate data recorded. This in return solves the issue with network communication and stories of identity theft, hacking phishing, and dissemination of false information because the free exchange of the user can be securely protected by the relevance of a set of times associated with the data. This leads to higher credibility and trustworthiness in the system.


In regards to Claim 14, claim 14 is a system claim that recites similar limitation to dependent claim 4 and the teachings of Sheller and Bessiere address all the limitations discussed in claim 4 and are thereby rejected under the same grounds. 

s 5-6 and 15-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheller et al. (U.S Pub. No. 20140366111, hereinafter referred to as “Sheller”) and Bessiere et al. (U.S Pub. No. 20180349371, hereinafter referred to as “Bessiere”) in further view of Glenn et al. (U.S Pub. No. 20190258804, hereinafter referred to as “Glenn”)

	In regards to Claim 5, the combination of Sheller and Bessiere do not explicitly teach the method of claim 4, wherein the at least an aggregate attribute further comprises a frequency of generation of communications of the plurality of communications.
	Wherein Glenn teaches the method of claim 4, wherein the at least an aggregate attribute further comprises a frequency of generation of communications of the plurality of communications. (Par. (0043-0044) “the traffic flow module 304 may identify statistical information relating to the traffic flow between a pair of workloads 138 such as, for example, a volume of data transferred between the pair of workloads within a particular time period, a frequency of communications between the pair of workloads 138, a duration of communications between the pair of workloads 138, or other statistical information indicative of the extent of the communications. [..] traffic flows meeting a predefined threshold volume of the traffic (e.g., amount of data, frequency, duration, or a combination thereof).”; aggregate attribute (volume of data corresponding to a combination of statistical information such time, duration, frequency) comprises a frequency of generation of communications (statistical information regarding frequency of communications)), (Par. (0033) “The communications between different groups of workloads 138 (e.g., specified by their label sets or directly by an identifier of the workload 138) and membership information indicating workloads 138 belonging to each group (e.g., which workloads 138 have certain label sets). For efficiency of distribution, the segmentation server 120 may send different management instructions to different OS”; plurality of communications (communications of different workgroups))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Glenn within the teachings of Sheller and Bessiere because of the analogous concept of temporal attributes or time corresponding to the verification of data of multiple remote devices in communication. Glenn includes a process in which the aggregate attribute comprises of a frequency of communication in a plurality of communications. This is significant because it gives the user an indication of trustworthy remote devices by how frequent the usage or communication of data is exchanged. This allows the user to monitor and detect patterns and be able to identify compromised or forged entities from authorized user based on their frequency or consistent exchanges. This proves important for systems in communication with untrusted hardware and in return provide a solution to ensure security to user devices while allowing maximum accessibility and freedom of network communication. This leads to less burdens of the user for logins or other security requirements that discourage usage on site and platforms because trustworthiness and credible can be established based on an attribute identifying consistent behaviors or 


In regards to Claim 6, the combination of Sheller and Bessiere do not explicitly teach the method of claim 4, wherein the at least an aggregate attribute further comprises a regularity of generation of communications of the plurality of communications.
Wherein Glenn teaches the method of claim 4, wherein the at least an aggregate attribute further comprises a regularity of generation of communications of the plurality of communications. (Par. (0043-0044) “the traffic flow module 304 may identify statistical information relating to the traffic flow between a pair of workloads 138 such as, for example, a volume of data transferred between the pair of workloads within a particular time period, a frequency of communications between the pair of workloads 138, a duration of communications between the pair of workloads 138, or other statistical information indicative of the extent of the communications. [..] traffic flows meeting a predefined threshold volume of the traffic (e.g., amount of data, frequency, duration, or a combination thereof).”; aggregate attribute (volume of data corresponding to a combination of statistical information such time, duration, frequency) comprises a regularity of generation of communications (statistical information regarding frequency at a particular time of communications)), (Par. (0033) “The management instructions include the rules controlling communications between different groups of workloads 138 (e.g., specified by their plurality of communications (communications of different workgroups))( Examiner notes: Examiner suggest further defining the difference between regularity of generation and frequency of generation above in dependent claim 5. Examiner’s broadest and reasonable interpretation of the phrase “regularity” is similar to the phrase “frequency or frequently”. The specification in Par. (0123) does not differentiate the difference but only states a number representing regularity, therefore it will be broadly and reasonably interpreted that a metric or statistical information regarding the frequency of data will be sufficient to meet the claimed limitation above. Examiner suggest amending the claims to clarify the difference.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Glenn within the teachings of Sheller and Bessiere because of the reasons discussed in dependent claim 5 stated above.

In regards to Claims 15 and 16, claims 15 and 16 are system claims that recite similar limitations to dependent claims 5 and 6 and the teachings of Sheller, Bessiere and Glenn address all the limitations discussed in claims 5 and 6 and are thereby rejected under the same grounds. 

s 7 and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheller et al. (U.S Pub. No. 20140366111, hereinafter referred to as “Sheller”), Bessiere et al. (U.S Pub. No. 20180349371, hereinafter referred to as “Bessiere”) in further view of Moon et al. (U.S Pub. No. 20180046918, hereinafter referred to as “Moon”)

In regards to Claim 7, the combination of Sheller and Bessiere do not explicitly teach the method of claim 4, wherein the at least a temporal attribute further comprises a combination of recency and the at least an aggregate attribute.
Wherein Moon teaches the method of claim 4, wherein the at least a temporal attribute further comprises a combination of recency and the at least an aggregate attribute. (Par. (0035) “The batch number may also be associated with a timestamp. The timestamp may represent a start time of the batch job or a stop time of the batch job. In some implementations, both a start and a stop time may be associated with the batch number.”; temporal attribute (timestamp)), (Par. (0006) “a particular aggregate feature record may be based on a timestamp associated with the particular aggregate feature record and a last-update timestamp. The method may also include providing the responsive aggregate feature records as input to a neural network.”; temporal attribute (timestamp)), (Par. (0037) “In an online process, an aggregate feature record with a most recent time stamp is the existing aggregate feature record. If no existing aggregate feature record exists in the output store, the system generates a new record during the update, as explained below.”; combination of recency (recent time stamp) and the at least an aggregate attribute (aggregate feature)), (Par. (0038) “the aggregate feature corresponding to a combination of records))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Moon within the teachings of Sheller and Bessiere because of the analogous concept of temporal attributes or time corresponding to the verification of data of multiple remote devices in communication. Moon includes a process in which the temporal attribute comprises of a combination of recency and an aggregated attribute. This is important because by implementing those two components in relation to time period or duration the user is securely protected from harm in their web browsing experience from false advertisements, phishing attacks, identity theft and hacking because the verification process with time includes a combination of both a recent time and a group of attributes. This makes it difficult and discourages unauthorized entities from attempting to impersonate or forge access in logins or security requirements of websites and platforms because only the accurate timestamp with a recency and aggregated attribute can be trusted and credible. This proves importance in untrusted hardware in communication with permit trust based systems and promotes a solution for users on remote devices to have the freedom of network communication to reach its true potential and at the same time securely protecting their confidential data and privacy. 
	
In regards to Claim 17, claim 17 is a system claim that recite similar limitations to dependent claim 7 and the teachings of Sheller, Bessiere, and Moon address all the limitations discussed in claim 7 and are thereby rejected under the same grounds. 

Claims 9 and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheller et al. (U.S Pub. No. 20140366111, hereinafter referred to as “Sheller”) in further view of Bull et al. (U.S Pub. No. 20170178093, hereinafter referred to as “Bull”)

In regards to Claim 9, Sheller does not explicitly teach the method of claim 8 further comprising: identifying a communication type, of a plurality of communication types, of the at least a communication; and
Wherein Bull teaches the method of claim 8 further comprising:
 identifying a communication type, of a plurality of communication types, of the at least a communication; and (Par. (0658) “The management information technology infrastructure can apply one or more rules to each type of transaction to determine an event. As the types of transactions and rules increase in number and complexity, the types and events can also increase in number and complexity, thereby consuming an increasing amount of resources of the information technology infrastructure”; identifying a communication type of a plurality of communication types (determine each type of transactions))
71Attorney Docket No. 1039-031USC1determining the threshold as a function of the communication type. (Par. (00673) “transaction and event data to generate a baseline model. The baseline model can indicate a baseline threshold, for example, a number of card denials for a type of transaction during a time interval. The forecast engine 1712 can monitor transactions occurring in real-time, or transaction data received via communications interface 1710. The forecast engine 1712 can generate a metric for the transactions and compare the metric with the baseline threshold of the trend model. If the metric meets or exceeds the baseline threshold,”; communication type (transaction) corresponding to baseline trend/threshold)), (Par. (0699) “can determine a dynamic threshold as a function of a baseline trend. For example, the threshold can be a function of a statistical value of the baseline trend, such as a standard deviation, variance, percentage, or logarithm or exponential function”; determining (determine) the threshold as a function) of the communication type (baseline trend corresponding to transaction)))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bull within the teachings of Sheller because of the analogous concept of a plurality of remote communications and verifying the integrity of the message in exchange. Bull includes a process of identifying a communication type in a plurality of communications and determining a threshold as a function. This is important because it allows user devices in network communication to detect the accurate type of communication to the valid an authorized entity in the exchange. This proves important whether it is financial transactions conducted on a website or confidential/ personal information exchanged on a platform service. By implementing a detection or determination of a threshold the user device can base trustworthiness or high/ low confidence on the level of the threshold in communication. This leads to prevention of false information or fake advertisements, possible identity 

In regards to Claim 19, claim 19 is a system claim that recite similar limitations to dependent claim 9 and the teachings of Sheller and Bull address all the limitations discussed in claim 9 and are thereby rejected under the same grounds. 

Claims 10 and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheller et al. (U.S Pub. No. 20140366111, hereinafter referred to as “Sheller”) in further view of Vickery et al. (U.S Pub. No. 20190109871, hereinafter referred to as “Vickery”)

In regards to Claim 10, Sheller does not explicitly teach the method of claim 1, wherein: the at least a communication includes at least a second confidence level; and determining the first confidence level further comprises determining the first confidence level as a function of the at least a second confidence level.
Wherein Vickery teaches the method of claim 1, wherein:  the at least a communication includes at least a second confidence level; and (Par. (0016) “The method may further include receiving, for a domain, trust scores provided by a first set of users of the plurality of users, where a trust score provided by a user of the first set of users is indicative of a level of trust in the domain for the user. The method may further include computing a trust score for each user of a second set of users of the plurality of calculating an overall trust score”; second confidence level ( plurality of trust scores, first and second set),
determining the first confidence level further comprises determining the first confidence level as a function of the at least a second confidence level. (Par. (0059) “a first trust score for the domain may be 2, a second trust score for the domain may be 4, and a third trust score for the domain may be 3. In such an example, the ordered list may be the first trust score, the third trust score, and the second trust score.”; determining the first confidence score ( a first trust score may be)), ((Par. (0090) “First cluster 1310 also includes three users [..] Accordingly, to keep the proportion of specified trust scores, a first unspecified trust score may be replaced with a 2”; assigning first confidence level (first trust score) with second confidence level (second trust score), (Par. (Par. (0095) “create and store information in SNS data store 1530 about the user, often referred to as a user profile. The user profile may include the user's identification information,”; as a function (user with identification information))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Vickery within the teachings of Sheller because of the analogous concept of confidence levels or trust scores assigned based on communications with a plurality of user devices. Vickery includes a second confidence level and determining the first confidence level as a function of a second confidence level. This is important because it allows the user to compare multiple confidence levels to identify trustworthiness of the data. By implementing a first and second confidence level the user also has the ability to identify behaviors and patterns over time based on the consistency or changes of the confidence level, this leads to 


In regards to Claim 20, claim 20 is a method claim that recite similar limitations to dependent claim 10 and the teachings of Sheller and Vickery address all the limitations discussed in claim 10 and are thereby rejected under the same grounds. 





Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Guo; Wei-Qiang (U.S Pub. No. 20090300744) “TRUSTED DEVICE-SPECIFIC AUTHENTICATION”. Considered this reference because it 

Faiman; Nathan G. (U.S Pub. No. 20120192251) “DETERMINING TRUST DATA FOR DEVICES IN A NETWORK” Considered this application because it relates to confidence or trust scores between multiple remote devices and calculating a rating based on trust data and a threshold. 

ROUNDY; Kevin (U.S Pub.  No. 20170093902) “DETECTION OF SECURITY INCIDENTS WITH LOW CONFIDENCE SECURITY EVENTS”. Considered this application because it addressed determining confidence scores based off a time period and duration as well as a comparison of a threshold much like the instant application. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H.A.H./           Examiner, Art Unit 2497                                                                                                                                                                                             /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497